323 F.2d 869
AIR LINE PILOTS ASSN., et al., Appellantsv.TRANS WORLD AIRLINES.
No. 17083.
United States Court of Appeals Eighth Circuit.
October 9, 1963.

Appeal from United States District Court, Western District of Missouri.
William J. Burrell, Edward E. Schmitt, Kansas City, Mo., and Henry Weiss, New York City, for appellants.
Dick H. Woods, Kansas City, Mo., and Harold L. Warner, Jr., New York City, for appellees.
PER CURIAM.


1
Appeal from District Court dismissed on stipulation of parties. D.C., 203 F. Supp. 438.